Citation Nr: 1539623	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for subdural hematoma.

3.  Entitlement to service connection for hearing loss, right ear.

4.  Entitlement to service connection for hearing loss, left ear.

5.  Entitlement to a disability rating in excess of 10 percent for residuals, left ankle sprain.

6.  Entitlement to a total disability rating based on total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the North Little Rock, Arkansas RO.

To comport with the evidence of record, the Board has recharacterized the first issue on appeal as pertaining to service connection for a psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for a psychiatric disorder, subdural hematoma, right ear hearing loss, and left ear hearing loss, and for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2007 rating decision denied the Veteran's claims for service connection for PTSD and subdural hematoma; the Veteran did not file a notice of disagreement or submit additional evidence within the appeal period.

2.  Evidence received since the final June 2007 denial raises a possibility of substantiating the service connection claims for a psychiatric disorder to include PTSD, and for subdural hematoma.

3.  Throughout the appeals period, the Veteran's service connected left ankle disability results in pain and functional limitation approximating marked limitation of motion in the ankle; there has been no objective evidence of ankylosis of the ankle or subastragalar or tarsal joints, malunion of the os calcis or astragalus, or that the Veteran has undergone an astragalectomy, at any time during the appeal.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a psychiatric disorder to include PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria to reopen the claim of service connection for subdural hematoma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a rating of 20 percent, and not in excess thereof, for residuals of left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

With respect to the previously denied claims for service connection for a psychiatric disorder and for subdural hematoma, the Board is reopening and remanding these claims.  No further discussion of the duties to notify and to assist is warranted for these claims.

With respect to the claim for an increased rating for the left ankle disability, a standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA medical examinations in March 2010, February 2012, and February 2015.  The examinations are sufficient evidence for deciding the claim pertaining to the left ankle.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

Unappealed RO decisions are final, with the exception that a claim may be reviewed if new and material evidence is submitted.  If the claim is reopened, it will be reviewed based on all the evidence of record.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104, 20.1105 (2015); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Psychiatric Disorder

Service connection for PTSD was denied in a June 2007 rating decision on the basis that the Veteran had not been diagnosed with PTSD.  He was notified of the decision by a letter dated in June 2007.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the previous denial, the record contained VA treatment records and a an October 2006 examination report that did not include a diagnosis of PTSD.  

Evidence added to the record since June 2007 includes a VA psychiatric examination dated in December 2010.  The examiner noted that the Veteran had previously been diagnosed with major depressive disorder.

Given that the Board is expanding the issue to encompass a psychiatric disorder to include PTSD, the Board finds that the December 2010 VA psychiatric examination, which references the previous diagnosis of major depressive disorder, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence received since the June 2007 rating decision is new and material, and reopening the claim is warranted.  The reopened claim for a psychiatric disorder to include PTSD will be addressed further in the remand section. 

Subdural Hematoma

Service connection for subdural hematoma was denied in a June 2007 rating decision on the basis that there was no evidence of a nexus between the subdural hematoma treated in 1990 and 1994 and the Veteran's period of service decades earlier.  He was notified of the decision by a letter dated in June 2007.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence added to the record since June 2007 includes a VA examiner's statement dated in February 2015 that the Veteran's (service connected) left ankle had "remained unstable causing him to fall, sustain a subdural hematoma."  

The February 2015 VA examination report is new and material evidence as it raises the possibility that service connection for subdural hematoma may be warranted on a secondary basis.  Thus, this evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence received since the June 2007 rating decision is new and material, and reopening the claim is warranted.  The reopened claim for subdural hematoma will be addressed further in the remand section. 

Increased Rating- Left Ankle

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012).

Service connection for residuals of left ankle sprain was granted in an August 1971 rating decision.  An initial noncompensable rating was assigned.  The Veteran filed his current claim for an increased rating in June 2006.  A June 2007 rating decision on appeal increased the rating to 10 percent from June 2006.  The Veteran filed his current increased rating claim in October 2009.

Moderate limitation of motion of an ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The average normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On VA examination in March 2010, the Veteran reported daily intermittent pain in the left ankle brought about with ambulatory activities.  He described the pain as severe with flare-ups.  The Veteran used Tylenol 3 twice daily for the pain which helped.  The Veteran described intermittent stiffness four times weekly that improved with ambulation.  He reported frequent swelling and locking of the ankle.  He denied loss of motion of the ankle.  He reported flare-ups with ambulation.  He described weakness and infrequent instability of the ankle with the flare-ups, causing him to fall on occasion.  The Veteran denied additional loss of motion of the ankle with flare-ups.  He reported that during flare-ups at work as a truck driver he would modify activities and take medications with ease of symptoms over one day.  The Veteran reported limitations standing and walking 15 minutes as well as difficulty climbing and squatting.  He did not use a cane, but used a brace intermittently with flare-ups and with certain activities.  

Examination showed prominent medial and lateral malleolus bilaterally.  The left ankle was without redness, swelling, heat, tenderness, contracture or ankylosis.  The ligaments were tight in the left ankle to stress testing in all directions, without evidence of ligament laxity in the left ankle.  Range of motion of the left ankle reveals dorsiflexion 10 degrees, plantar flexion 30 degrees, eversion 10 degrees, and inversion greater than 40 degrees, all with pain at extreme ranges of motion in all directions.  There was no additional weakness, fatigability, discoordination, or additional restricted range of motion or functional impairment following repetitive stress testing against resistance times three.  X-ray revealed normal left ankle, with good joint space and no overt degenerative joint disease.  The impression was left ankle sprain.

On VA examination in February 2012, the examiner described range of motion of the left ankle as dorsiflexion 15 degrees and plantar flexion 40 degrees.  The examiner noted functional loss following repetitive use in the form of excess fatigability, incoordination, pain on movement, instability of station, and disturbance of locomotion.  There was tenderness or pain on palpation.  No ankylosis was present.

On VA examination in February 2015 the Veteran reported pain and episodic swelling of the ankle which limits his standing and walking short distances.  He also stated that he is prediabetic and has neuropathy of the left foot and ankle which occasionally causes him to fall.  Examination showed dorsiflexion from zero to 10 degrees, and plantar flexion from zero to 30 degrees.  After three repetitions, dorsiflexion was again from zero to 10 degrees and plantar flexion from zero to 30 degrees.  Pain and lack of endurance were noted to significantly limit functional ability with repeated use over a period of time.  There was evidence of pain with weight-bearing.  No ankylosis or instability of the left ankle was present.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that his left ankle disability picture has most closely approximated a 20 percent rating pursuant to Diagnostic Code 5271 for marked limitation of motion in the left ankle throughout the appeals period.

The March 2010 VA examiner noted limitation of left ankle dorsiflexion to 10 degrees and plantar flexion to 30 degrees, with pain at the extreme ranges of motion.  The Veteran reported frequent swelling and locking of the ankle, and flare-ups with ambulation.  The February 2012 examiner noted functional loss following repetitive use in the form of excess fatigability, incoordination, pain on movement, instability of station, and disturbance of locomotion.  The February 2015 VA examiner also noted limitation of left ankle dorsiflexion to 10 degrees and plantar flexion to 30 degrees, and that pain and lack of endurance significantly limited functional ability with repeated use.

The 20 percent rating is the highest assignable based on limitation of motion under Diagnostic Code 5271.  Consideration must be given to the other diagnostic criteria related to the ankles to determine whether increased ratings, or additional separate compensable ratings, are warranted.  However, there is no evidence of ankylosis of the ankle or subastragalar or tarsal joints (Diagnostic Codes 5270 and 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or that the Veteran has undergone an astragalectomy (Diagnostic Code 5274).

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the Board finds that all findings and impairment  (limitation of motion, functional limitation, pain, difficulty on repetition) associated with the disability at issue are encompassed by the schedular criteria for the rating assigned.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected left ankle is adequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder to include PTSD has been received; to this limited extent, the appeal is granted. 

New and material evidence to reopen the claim for entitlement to service connection for subdural hematoma has been received; to this limited extent, the appeal is granted.

A disability rating of 20 percent for residuals, left ankle sprain, is granted.


REMAND

The Veteran contends that he has hearing loss in both ears as a result of exposure to noise from rocket attacks during service in Vietnam.  A VA audiologist in October 2010 opined that the Veteran's hearing loss was not caused by or the result of inservice noise exposure because right ear hearing was normal in service and left ear hearing loss was noted at service entrance and was not aggravated therein.

With respect to the right ear hearing loss, the VA examiner's rationale is essentially based wholly on the absence of in-service evidence of hearing loss.  Such a conclusion is contrary to Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of documented hearing loss in service is not fatal to a service connection claim for hearing loss).  It is also contrary to Hensley v. Brown, 5 Vet. App. 155, 159(1993) (evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss).  As the nexus opinion is insufficient for adjudication of the claim, a new opinion is required.  

With respect to the left ear hearing loss, the examiner's conclusion that the Veteran's hearing loss was not further aggravated during his military service does not contain sufficient discussion of the audiogram findings on pre-enlistment and separation examinations.  Specifically, these findings show worsening of hearing acuity at certain frequencies, requiring a more detailed rationale for the finding of no aggravation.

The Veteran was treated in 2006 for major depressive disorder.  The December 2010 VA psychiatric examination concluded that the Veteran did not have PTSD and did not have "any other psychiatric disorders during today's examination."  

To establish service connection, a Veteran must first show a present disability.  The requirement of a present disability may be met by evidence of the disability at the time of filing of the claim or evidence of the disability at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

It is not clear from the December 2010 VA examination as to when the Veteran's previously diagnosed major depressive disorder resolved if in fact it did.  Another examination is necessary.  

The record indicates that the Veteran was treated for subdural hematoma in 1990 and 1994.  The claim file does not contain the records of any 1990 treatment.  The February 2015 VA examination report raises the question of whether the Veteran is entitled to service connection on a secondary basis for subdural hematoma.  Another examination is warranted to determine whether he has any current residuals of subdural hematoma treated in 1990 and 1994, and if so, whether the subdural hematoma resulted from a fall attributable to his service-connected left ankle disability.  

Finally, in an April 2015 rating decision, the RO denied entitlement to TDIU.  The Veteran filed a notice of disagreement with respect to the TDIU denial in May 2015.  No statement of the case (SOC) has been issued with respect to the Veteran's notice of disagreement.   The appropriate Board action is to remand the issue of entitlement to TDIU to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC addressing the issue of entitlement to TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

2.  Contact the Veteran and request information as to the source of treatment for subdural hematoma in 1990.  After securing any necessary release, obtain the records of such treatment if available.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right ear hearing loss.  The electronic claim file must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  

a) With respect to the right ear hearing loss, the examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a current sensorineural hearing loss disability is related to any in-service disease, event, or injury, including noise exposure. 

The examination report must include a complete rationale for all opinions expressed.  In doing so, the examiner should acknowledge the Veteran's reported in-service and post-service history of noise exposure.  

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused the current hearing loss which was initially diagnosed years after the Veteran's discharge from service.  

If the examiner finds it significant that the Veteran did not have documented right ear hearing loss in service, the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

b)  With respect to left ear hearing loss, the examiner is to provide an opinion as to whether left ear hearing loss which preexisted the Veteran's period of active service was aggravated by that period of active service. 

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.  The examiner must specifically compare the audiogram findings on the November 1966 pre-induction examination (converting from ASA to ISO readings) to the January 1971 separation examination readings, and discuss the individual frequency changes in determining whether any worsening of left ear hearing occurred during service. 

Aggravation is not conceded if there was no increase in the preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

4.  Schedule the Veteran for an appropriate VA examination with a VA psychiatrist or psychologist to determine whether the Veteran meets the diagnostic criteria for PTSD and/or any other acquired psychiatric disorder.  The electronic claim file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted.  

For each diagnosis made, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the current acquired psychiatric disorder is etiologically related to service. 

If PTSD is diagnosed, the examiner must specifically state the stressors upon which the diagnosis of PTSD was made.

If major depressive disorder is not currently present, the examiner must provide an opinion addressing when such diagnosis, noted in October 2006, resolved, and specifically if it was present at any time from October 2009 to the present.

The examiner should provide an explanation for all elements of his/her opinion.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of any current subdural hematoma or residuals thereof.  The electronic claim file and a copy of this REMAND should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claim file, and his statements regarding the claimed disability, the examiner is to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that subdural hematoma or residuals thereof, if diagnosed, had its onset during active service or, alternatively, whether it was caused or aggravated by a fall due to service-connected left ankle sprain.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the subdural hematoma prior to aggravation by a fall due to service-connected left ankle sprain.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to mere speculation, then the examiner should explain why this is so.

6.  Then readjudicate the claim.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


